Title: From James Madison to John Armstrong, Jr., 2 May 1808
From: Madison, James
To: Armstrong, John, Jr.



Sir,
Department of State May 2d. 1808

Since my last of which Lt. Lewis was the bearer, I have received your several letters of 27 Decr 22. Jany 15th. & 17 February with their respective inclosures.
That of the 15th. Jany from Mr. Champagny to you has, as you will see by the papers herewith sent, produced all the sensations here, which the spirit and stile of it were calculated to excite in minds alive to the interests and honor of the nation.  To present to the United States the alternative of bending to the views of France against her enemy, or of incurring a confiscation of all the property of their Citizens carried into the French prize Courts, implied that they were susceptible of impressions by which no independent and honorable nation can be guided: and to prejudge and pronounce for them the effect which the conduct of another nation ought to have on their Councils and course of proceeding, had the air at least of an assumed authority, not less irritating to the public feelings.  In these lights the President makes it your duty to present to the French Government the contents of Mr. Champagny’s letter; taking care, as your discretion will doubtless suggest, that whilst you make that Government sensible of the offensive tone employed you leave the way open for friendly and respectful explanations if there be a disposition to offer them; and for a decision here on any reply which may be of a different character.
On the subject of your letter of Feby 15th., and its inclosures, the sentiments of the President prescribe that the French Government be assured of the full justice he does to the manner in which the wishes of the Emperor are disclosed for an accession of the United States to the war against England, as an inducement to which  interposition would be employed with Spain to obtain for them the Floridas: But that the United States having chosen as the basis of their policy a fair and sincere neutrality among the contending powers, they are disposed to adhere to it as long as their essential interests will permit; and are more especially disinclined to become a party to the complicated and general warfare which agitates another quarter of the Globe, for the purpose of obtaining a separate and particular object, however interesting to them.  It may be intimated at the same time, that in the event of such a crisis as will demand from the United States a precautionary occupation of the Floridas against the hostile designs of Great Britain it will be recollected with satisfaction that the measure had been contemplated with approbation by His Imperial Majesty.
An immediate seizure of the Floridas, according to your suggestion, would not have his approbation, or perhaps even acquiescence, as may be inferred from the final explanation of Mr. Champagny, namely that it was in the case of an attack on those provinces by Great Britain, and then for their defence only, that the march of American troops into them would not be disagreeable to the Emperor.
Congress closed their Session on the 25 ult.  For a general view of their proceedings, I refer to the series of Newspapers heretofore and now forwarded, and to other prints which are added.  Among their acts of chief importance is that which vests in the President an authority to suspend in whole or in part the Embargo laws.
The conditions on which the suspending authority is to be exercised will engage your particular attention.  They appeal equally to the justice and the policy of the two great belligerent powers now emulating each other in violations of both.  The President counts on your best endeavors to give to this appeal all the effect possible with the French Government.  Mr. Pinkney will be doing the same with that of Great Britain.  The relation in which a recall of its retaliating decrees by either power, will place the United States to the other, is obvious; and ought to be a motive to the measure proportioned to the desire which has been manifested by each, to produce collisions between the UStates and its adversary; and which must be equally felt by each to avoid one with itself.
Should wiser Councils or increasing distresses induce Great Britain to revoke her impolitic orders against neutral commerce, and thereby prepare the way for a removal of the Embargo as it applies to her, France could not persist in the illegal part of her decrees, if she does not mean to force a contest with the United States.  On the other hand should she set the example of revocation Great Britain would be obliged, either by following it, to restore to France the full benefit of neutral trade which she needs, or by persevering in her obnoxious orders after the pretext for them had ceased, to render collisions with the United States inevitable.
In every point of view therefore it is so clearly the sound policy of France to rescind so much at least of her decrees as trespass on neutral rights, and particularly to be the first in taking the retrograde step, that it cannot be unreasonable to expect that it will be immediately taken.
The repeal of her decrees is the more to be expected, above all if Great Britain should repeal or be likely to repeal hers, as the plan of the original decree at Berlin did not extend to a violation of the freedom of the seas, and was restricted to a municipal operation nearly an entire year, notwithstanding the illegal British orders of Jany 1807; and as a return of France to that restricted scope of her plan, would so immaterially diminish its operation against the British commerce; that operation being so completely in the power of France on land, and so little in her power on the high seas.
But altho’ we cannot of right demand from France more than a repeal of so much of her decrees as violate the freedom of the seas, and a great point will be gained by a repeal of that part of them, yet as it may not have the effect of inducing a repeal of the whole illegal system of the British Government which may seek pretexts, or plead a necessity for counteracting the unprecedented and formidable mode of warfare practiced against her, it will be desirable that as little room as possible should be left for this remaining danger to the tranquil enjoyment of our commercial rights.
In whatever degree the French Government may be led to change its system, you will lose no time in transmitting the information to this Department and to Mr. Pinkney, and by hired conveyances, if necessary.  A correspondent instruction is given to Mr. Pinkney.
It is of the greater importance that you should receive from each other the earliest notice of any relaxations, as each Government is under a pledge to follow such an example by the other.  And it is not of less importance that the President or Congress should be acquainted with the facts, that the proceedings here may be accommodated to them.
That you may know the grounds on which the British orders of Novr. have been arraigned by this Government, I inclose a copy of the answer to Mr. Erskine’s note communicating them; a copy of the note being also inclosed.
The other documents communicated will put you in full possession of the relations of the U States with Great Britain, as resulting from the issue of our general negotiations, and from that of the mission of Mr. Rose.
The letter from the King of Westphalia to the President having passed thro’ your hands, the answer is herewith inclosed to be forwarded by you.
I learn from the Treasury that no delay arises in settling your ordinary accounts, but from that in receiving the Bankers accounts connected with them.  Mr. Gallatin tells me that the accounts under the Louisiana Convention have not yet been taken up, but will be in a few days.
This dispatch is forwarded by Mr. Baker, who takes his passage from Baltimore, in a vessel engaged as was the Osage which sailed from New York, for the special purpose of public and mercantile correspondencies with Europe.  She will proceed in the first instance to L’Orient where she will leave Mr. Baker, and thence proceed with dispatches for Mr. Pinkney to Falmouth, where she will remain a few days to receive communications from him.  She will then return to L’Orient, in order to bring back Mr. Baker with your communications.  I have the honor to be &c

James Madison

